 


109 HR 119 IH: Expand America's Workforce Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 119 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to employers for hiring new employees. 
 
 
1.Short titleThis Act may be cited as the Expand America's Workforce Act of 2005. 
2.New employee credit added to general business credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.New employee credit 
(a)General ruleFor purposes of section 38, the new employee credit determined under this section for a taxable year is an amount equal to $5,000 multiplied by the number of new qualified employees for the taxable year. 
(b)LimitationFor purposes of subsection (a), the number of employees treated as new qualified employees for the taxable year may not exceed the excess (if any) of— 
(1)the number of full-time employees of the taxpayer on the last day of the taxable year, over 
(2)the number of full-time employees of the taxpayer on the first day of the taxable year. 
(c)New qualified employees 
(1)In generalFor purposes of this section, the term new qualified employee means an individual who— 
(A)as of the last day of the taxable year of the employer, is a full-time employee of the employer, and 
(B)first began full-time employment with the employer during the 12-month period beginning 9 months before the end of the preceding taxable year and ending on the last day of the 3rd month beginning in the taxable year. 
(2)ExceptionNo individual with respect to whom a credit is determined for the taxable year under section 51 shall be treated as a new qualified employee. 
(d)Special rulesFor purposes of this section— 
(1)Full-time employmentAn employee shall be considered full-time if such employee is employed at least 30 hours per week for each week during the 12-month period referred to in subsection (b)(1). 
(2)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person. 
(e)TerminationThis section shall not apply to taxable years beginning after December 31, 2007.. 
(b)Credit to be part of general business creditSubsection (b) of section 38 of such Code (relating to general business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)the new employee credit determined under section 45J(a).. 
(c)Conforming amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
45J. New employee credit. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
